DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 1/7/2022 have been fully considered but they are not persuasive.
It should first be noted that the present specification offers no statement of criticality regarding the requirement that the upper guide arm be wider than the lower guide arm.
With respect to the applicant’s argument that modifying the Liu reference such that the upper guide arm has a greater width than the lower guide arm would change the principle of operation of the invention disclosed by Liu, Examiner asserts that doing so would not alter the way in which the Liu invention operates. The current claims require that “the lower guide extends beyond the blade further than the upper guide arm” and that “the upper guide arm is wider than the lower guide arm”. Simply modifying the Liu reference such that the upper guide arm is wider, instead, would not alter the shape of Liu’s lower guide arm and therefore would not affect the device’s functionality with respect to the curved light focusing ends (211 and 231 in Fig. 4).
Furthermore, the Liu reference does not explicitly teach away from the upper and lower guide arms having different widths from what is shown.
As stated in the previous office action, there are only a finite number of solutions regarding the respective widths of the guide arms (ie. that they have the same width, see Pimenta et al.).
With respect to the applicant’s argument that the Examiner has failed to provide an explanation regarding how one of ordinary skill in the art would have been motivated to combine the teachings of the references of record, Examiner points to the previous office action’s rejection of claim 1, in which it is stated that due to the finite potential solutions, “one of ordinary skill in the art would have had a reasonable expectation of success with implementing [the claimed] solution, as evidenced by the Pimenta et al. reference unilaterally teaching the protective and stabilizing effects associated with increasing the width of the guide arms (Col. 8, lines 7-9)”. Please see MPEP 2143 Section E for more information.
With respect to the previously filed drawing objections, claim objection, 112(d) rejection, and 112(b) rejections, Examiner withdraws these objections and rejections in view of the amendments made.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, and 7-17 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (PGPub US 2014/0031621 A1) in view of Pimenta et al. (Patent No. US 9,351,845 B1).
With respect to claim 1, Liu discloses an endoscopic sleeve blade (Fig. 4, abstract) comprising: a tubular body (10) comprising a hollow passageway (101 in Fig. 6, PP [0019]: “The handle 10 is an elongated, hollow cylinder and comprises an interior space 101") with a distal end (end near 20) and a proximal end (end near 12), a blade assembly (20) comprising a blade (22) secured between an upper guide arm (21) and a lower guide arm (23), wherein the lower guide arm (23) extends beyond the blade (22) further than the upper guide arm (21) (PP [0020]: "lower guide 23 spaced from the upper guide 21 and having a length and a width both greater than that of the upper guide 21"), wherein the blade assembly (20) is positioned at the distal end of the hollow passageway (101).
	However, Liu fails to disclose wherein the upper guide arm is wider than the lower guide arm, and in fact discloses the opposite (PP [0020]).
abstract), a resector (50 in Fig. 6) with a distal blade assembly (56 in Fig. 7) comprising a blade (68) secured between an upper guide arm (58) and a lower guide arm (60). Pimenta et al. also teaches that increasing the width of the guide arms can provide increased protection while increasing stability during insertion (Column. 8, lines 7-9: “Added width of the fingers may provide for increased protection and shielding of the cutting area while adding greater stability during insertion").
	It would have been obvious for one of ordinary skill in the art before the effective filing date to have modified the Liu disclosure to incorporate the teachings of Pimenta et al. and increase the width of a guide arm. Since there are only two guide arms, it would have been obvious to try adjusting the width of the upper guide arm so that it is greater than the width of the lower guide arm, rather than making the lower guide arm wider as is shown in the Liu disclosure. One of ordinary skill in the art would have had a reasonable expectation of success with implementing this solution, as evidenced by the Pimenta et al. reference unilaterally teaching the protective and stabilizing effects associated with increasing the width of the guide arms (Column. 8, lines 7-9).
Regarding claim 3, Liu and Pimenta et al. render all of the preceding claim limitations obvious, as shown above. Liu further discloses wherein the lower guide arm (23 in Fig. 4) extends below and beyond the blade (22). As can be seen, the lower guide arm (23) is situated below the blade (22), and also extends further to the left beyond the blade (22).
Regarding claim 7, Liu and Pimenta et al. render all of the preceding claim limitations obvious, as shown above. In Liu, Figs. 4 and 6 demonstrate that there is a space located at the proximal end of the blade (22) that extends both longitudinally along the endoscope (32) and radially (see close-up in Fig. 4) around the blade (22). Additionally, the dimension being claimed is not specifically named, and could refer to a longitudinal distance along an axis parallel to the distal length of the device, or could refer to a height of the space, measured inside of the hollow passageway. Furthermore, the location of this space or its features (such as housing an endoscope) are not established within the present claim or the independent claim 1, so this limitation can be broadly interpreted. Therefore, Liu discloses the presence of a space (marked on edited Fig. 6, shown below) located between the blade (22) and the distal end of the hollow passageway (101 near 20, marked on edited Fig. 6).

    PNG
    media_image1.png
    577
    524
    media_image1.png
    Greyscale

	However, Liu fails to specifically disclose wherein the space between the blade (22 in Fig. 4, note that this claim does not specify which part of the blade is being measured from) and the distal end of the hollow passageway (101 near 20 in Fig. 6) is 0.04 to 0.1 inches. 
	It would have been obvious for one of ordinary skill in the art before the effective filing date to have further modified the combination of Liu and Pimenta et al. to include wherein the space between the blade and the distal end of the hollow passageway is 0.04 to 0.1 inches. It has been held that “where the only difference between the prior art and the claims was a recitation of the relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), see MPEP 2144.04 IV. A.). The combination device of Liu and Pimenta et al. would not operate differently with the claimed dimension, and since both this device and the present application are intended for use within the human body in similar functionalities (cutting through ligament, for example) the combination would function appropriately having the claimed dimension of the space previously pointed out. Furthermore, no criticality or reasoning is placed within the present application’s specification on the range claimed, since the specification simply claims that the space “may be” (PP [0040]) within that range, or preferably 0.06 inches. It would have been obvious for one of ordinary skill in the art to have altered the Liu and Pimenta et al. combination to include that the space between the blade and the distal end of the hollow passageway is 0.04 to 0.1 inches because this range appears to be an arbitrary design consideration which fails to patentably distinguish over Liu.
With respect to claim 8, Liu and Pimenta et al. render all of the preceding claim limitations obvious, as shown above. In Liu, Figs. 4 and 6 demonstrate that there is a space located at the proximal end of the blade (22) that extends both longitudinally along the endoscope (32) and radially (see close-up in Fig. 4) around the blade (22). Additionally, the dimension being claimed is not specifically named, and could refer to a longitudinal distance along an axis parallel to the distal length of the device, or could refer to a height of the space, measured inside of the hollow passageway. Furthermore, the location of this space or its features (such as housing an endoscope) are not established within the present claim or the independent claim 1, so this limitation can be broadly interpreted. Therefore, Liu discloses the presence of a space (marked on edited Fig. 6, shown below) located between the blade (22) and the distal end of the hollow passageway (101 near 20, marked on edited Fig. 6).

    PNG
    media_image1.png
    577
    524
    media_image1.png
    Greyscale

	However, Liu fails to specifically disclose wherein the space between the blade (22 in Fig. 4, note also that this claim does not specify which part of the blade is being measured from) and the distal end of the hollow passageway (101 near 20 in Fig. 6) is 0.06 inches.
	It would have been obvious for one of ordinary skill in the art before the effective filing date to have further modified the combination of Liu and Pimenta et al. to include wherein the space between the blade and the distal end of the hollow passageway is 0.06 inches. It has been held that “where the only difference between the prior art and the claims was a recitation of the relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), see MPEP 2144.04 IV. A.). The combination device of Liu and Pimenta et al. would not operate differently with the claimed dimension, and since both this device and the present application are intended for use within the human body in similar functionalities (cutting through ligament, for example) the combination would function appropriately having the claimed dimension of the space previously pointed out. Furthermore, no criticality or reasoning is placed within the present application’s specification on the range claimed, since the specification simply claims that the space “may be” (PP [0040]) preferably 0.06 inches. It would have been obvious for one of ordinary skill in the art to have altered the Liu and Pimenta et al. combination to include that the space between the blade and the distal end of the hollow passageway is 0.06 inches because this dimension appears to be an arbitrary design consideration which fails to patentably distinguish over Liu.
With respect to claim 9, Liu and Pimenta et al. render all of the preceding claim limitations obvious, as shown above. Liu further discloses wherein the upper guide arm (21 in Fig. 4) extends above and beyond the blade (22). As can be seen, the upper guide arm (21) is situated above the blade (22), and also extends beyond the left-most side of the blade (22).
With respect to claim 10, Liu and Pimenta et al. render all of the preceding claim limitations obvious, as shown above. Liu further discloses wherein the upper guide arm (21 in Fig. 4) and the lower guide arm (23) extend beyond the blade (22). As can be seen, the left-most ends of the upper guide arm (21) and the lower guide arm (23) extend past the left-most side of the blade (22).
Regarding claim 12, Liu and Pimenta et al. render all of the preceding claim limitations obvious, as shown above. However, Liu fails to specifically disclose wherein the distance between the upper guide arm (21 in Fig. 4) and the lower guide arm (23) is 0.04 – 0.1 inches.
	It would have been obvious for one of ordinary skill in the art before the effective filing date to have modified the Liu and Pimenta et al. combination device to include wherein the distance between the upper guide arm and the lower guide arm is 0.04 – 0.1 inches. It has been held that “where the only difference between the prior art and the claims was a recitation of the relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), see MPEP 2144.04 IV. A.). The combination device of Liu and Pimenta et al. would not operate differently with the claimed dimension, and since both this device and the present application are intended for use within the human body in similar functionalities (cutting through ligament, for example) the combination would function appropriately having the claimed dimension of the space previously pointed out. Furthermore, no criticality or reasoning is placed within the present application’s specification on the range claimed, since the specification simply claims that the distance between the upper guide arm and the lower guide arm “may be” within this range, or preferably 0.08 inches (PP [0046]). It would have been obvious for one of ordinary skill in the art to have altered the Liu and Pimenta et al. combination to include that the distance between the upper guide arm and the lower guide arm is 0.04 – 0.1 inches because this range appears to be an arbitrary design consideration which fails to patentably distinguish over Liu.
With respect to claim 13, Liu and Pimenta et al. render all of the preceding claim limitations obvious, as shown above. However, Liu fails to specifically disclose wherein the distance between the upper guide arm (21 in Fig. 4) and the lower guide arm (23) is 0.08 inches.
	It would have been obvious for one of ordinary skill in the art before the effective filing date to have modified the Liu and Pimenta et al. combination device to include wherein the distance between the upper guide arm and the lower guide arm is 0.08 inches. It has been held that “where the only difference between the prior art and the claims was a recitation of the relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), see MPEP 2144.04 IV. A.). The combination device of Liu and Pimenta et al. would not operate differently with the claimed dimension, and since both this device and the present application are intended for use within the human body in similar functionalities (cutting through ligament, for example) the combination would function appropriately having the claimed dimension of the space previously pointed out. Furthermore, no criticality or reasoning is placed within the present application’s specification on the range claimed, since the specification simply claims that the distance between the upper guide arm and the lower guide arm “may be” preferably 0.08 inches (PP [0046]). It would have been obvious for one of ordinary skill in the art to have altered the Liu and Pimenta et al. combination to include that the distance between the upper guide arm and the lower guide arm is 0.08 inches because this dimension appears to be an arbitrary design consideration which fails to patentably distinguish over Liu.
Regarding claim 14, Liu and Pimenta et al. render all of the preceding claim limitations obvious, as shown above. Liu further discloses a method for performing a uniportal endoscopic surgical procedure in a subject in need thereof (Fig. 8), comprising: 	(a) establishing an entry portal (40 in Fig. 8) at a location in the proximity of a target site (PP [0024]: "the surgeon may make an incision 40 in the skin on the wrist at about the level of the distal palmar crease"), 
	(b) inserting an endoscope (32 in Fig. 6) into the endoscopic sleeve blade (Fig. 6) of Claim 1 for endoscopic surgical procedures (PP [0007]: "a digital camera disposed proximate the blade"), 
	(c) introducing the distal end of the endoscope/endoscopic sleeve blade combination into the entry portal and advancing the combination a predetermined distance relative to the operation site (Fig. 8, PP [0024]: "Next, the surgeon may make an incision 40 in the skin on the wrist at about the level of the distal palmar crease and insert the blade 22 of the blade mount 20 through the incision 40"),
	(d) using the endoscope inserted into the endoscopic sleeve blade for direct visualization of anatomic structures surrounding the endoscopic sleeve blade and positioning of the blade at the operative site (PP [0025]: "It is envisaged by the invention that the surgeon can clearly see the target (i.e., surgical site) by watching the video screen 15 during the surgery. Thus, the surgeon can correctly follow the progress of the surgery on the video screen 15 to obtain a clear view of the target"),
	(e) advancing the endoscopic sleeve blade so that the cutting instrument is in contact with a target tissue at the operation site (PP [0025]: "Therefore, the surgeon can precisely manipulate the blade mount 20 by pushing both the upper guide 21 and the lower guide 23 toward the target"),
	(f) operatively engaging the target tissue with the cutting instrument while advancing the latter under direct visualization through the endoscope so as to perform a desired operative procedure on the target tissue (PP [0025]: "Finally, the surgeon can push the blade 22 to cut the transverse carpal ligament 42 and successfully release same"),
	(g) withdrawing the endoscope/endoscopic sleeve blade combination from the operation site through the entry portal (abstract, the device is not an implant therefore it must be withdrawn back through the entry portal).
With respect to claim 15, Liu and Pimenta et al. render all of the preceding claim limitations obvious, as shown above. Liu further discloses wherein establishing an entry portal comprises making an incision (PP [0024]: "Next, the surgeon may make an incision 40 in the skin on the wrist at about the level of the distal palmar crease and insert the blade 22 of the blade mount 20 through the incision 40").
Regarding claim 16, Liu and Pimenta et al. render all of the preceding claim limitations obvious, as shown above. Liu further discloses wherein the target site is a joint (Fig. 8, PP [0016]: "FIG. 8 is a perspective view of the cutting apparatus making an incision in the skin of the wrist", wrist is a joint).
Regarding claim 17, Liu and Pimenta et al. render all of the preceding claim limitations obvious, as shown above. Liu further discloses wherein the target site is a ligament, tendon, or pulley (PP [0025]: "Finally, the surgeon can push the blade 22 to cut the transverse carpal ligament 42 and successfully release same", target site is a ligament located at a joint).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (PGPub US 2014/0031621 A1) in view of Pimenta et al. (Patent No. US 9,351,845 B1) as applied to claims 1, 3, and 7-17 above, and further in view of Weiss et al. (PGPub US 2009/0048620 A1).
With respect to claim 2, Liu and Pimenta et al. render all of the preceding claim limitations obvious, as shown above. However, Liu and Pimenta fail to disclose wherein the angle of the cutting surface of the blade relative to the lower edge of the blade is between about 35 degrees and about 45 degrees.
	However, Weiss et al. teaches, in the same field of endeavor of surgical knife tools (abstract), a blade assembly (20 in Figs. 5A-C) comprising a blade (30), an upper guide arm (40) and a lower guide arm (24). Weiss et al. also teaches wherein the angle of the cutting surface of the blade (30) relative to the lower edge of the blade (bottom edge of 30) is between about 35 degrees and about 45 degrees (PP [0040]: "In the embodiments illustrated in FIG. 5A, FIG. 5B, FIG. 5D and FIG. 5E, the angle formed at the intersection of the upper guide finger 40 and the cutting edge 30, which is designated angle A2, is about 35 degrees").
	It would have been obvious for one of ordinary skill in the art before the effective filing date to have further modified the Liu and Pimenta et al. combination to include wherein the angle of the cutting surface of the blade relative to the lower edge of the blade is between about 35 degrees and about 45 degrees, as taught by the Weiss et al. reference. One of ordinary skill in the art would have been motivated to perform this modification in order to increase control of the surgical knife (PP [0029]: "The positioning of the cutting edge 30 at an angle may help to eliminate sawing motion of the surgical knife K which may lead to loss of control of the surgical knife K") and also because substituting the blade’s angle would have yielded predictable results.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (PGPub US 2014/0031621 A1) in view of Pimenta et al. (Patent No. US 9,351,845 B1) as applied to claims 1, 3, and 7-17 above, and further in view of Berelsman (Patent No. US 5,827,311).
With respect to claim 4, Liu and Pimenta et al. render all of the preceding claim limitations obvious, as shown above. However, Liu and Pimenta fail to disclose wherein the blade is secured by molding into the endoscopic sleeve.
	In the same field of endeavor of surgical knife (abstract), Berelsman et al. teaches a blade assembly (Fig. 2) comprising a blade (72) situated between an upper guide arm (52) and a lower guide arm (62). Berelsman et al. also teaches wherein the blade (72) is secured by molding into the body of the device (7) (Column 4, lines 4-8: "The blade 70 and fork reinforcements 74, 76 are connected by encapsulation in the cutting head 32 and forks 44, 56 during the injection molding of the cutting head 32 and forks 44, 56. To stabilize the blade 70 during molding there is provided a tail 80 and a mold pin locator opening 82").
	It would have been obvious for one of ordinary skill in the art before the effective filing date to have modified the Liu and Pimenta et al. combination further to include wherein the blade is secured by molding into the endoscopic sleeve. One of ordinary skill in the art would have been motivated to perform this modification because it is a simple substitution of connection methods that would yield predictable results.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (PGPub US 2014/0031621 A1) in view of Pimenta et al. (Patent No. US 9,351,845 B1) as applied to claims 1, 3, and 7-17 above, and further in view of Mirza et al. (PGPub US 2013/0066149 A1).
With respect to claim 5, Liu and Pimenta et al. render all of the preceding claim limitations obvious, as shown above. However, Liu and Pimenta fail to disclose wherein the height of the blade as measured from the top edge to the bottom edge is between about 1.5 mm and about 3.5 mm.
	In the same field of endeavor of endoscopic surgical blades (abstract), Mirza et al. teaches a tubular portion (200 in Fig. 2A) comprising a blade (100). Mirza et al. also teaches wherein the height of the blade (100 in Fig. 1A) as measured from the top edge to the bottom edge (16 in Fig. 1B, note that precise locations of the top and bottom edge aren’t specifically claimed) is between about 1.5 mm and about 3.5 mm (PP [0052]: “In another embodiment, the vertical distance 16 is about 2.69 mm”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date to have further modified the Liu and Pimenta et al. combination to include the teachings of Mirza et al. and incorporate wherein the height of the blade as measured from the top edge to the bottom edge is between about 1.5 mm and about 3.5 mm. One of ordinary skill in the art would have been motivated to perform this modification because modifying the dimensions of the blade is a simple substitution that would have yielded predictable results.
Regarding claim 6, Liu and Pimenta et al. render all of the preceding claim limitations obvious, as shown above. However, Liu and Pimenta fail to disclose wherein the height of the blade as measured from the top edge to the bottom edge is about 2.7 mm.
	In the same field of endeavor of endoscopic surgical blades (abstract), Mirza et al. teaches a tubular portion (200 in Fig. 2A) comprising a blade (100). Mirza et al. also teaches wherein the height of the blade (100 in Fig. 1A) as measured from the top edge to the bottom edge (16 in Fig. 1B, note that precise locations of the top and bottom edge aren’t specifically claimed) is about 1.7 mm (PP [0052]: “In another embodiment, the vertical distance 16 is about 2.69 mm”). PP [0021] of the present application provides basis for conflating 1.7 mm with the 2.69 mm of the Mirza et al. reference.
	It would have been obvious for one of ordinary skill in the art before the effective filing date to have further modified the Liu and Pimenta et al. combination to include the teachings of Mirza et al. and incorporate wherein the height of the blade as measured from the top edge to the bottom edge is about 1.7 mm. One of ordinary skill in the art would have been motivated to perform this modification because modifying the dimensions of the blade is a simple substitution that would have yielded predictable results.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (PGPub US 2014/0031621 A1) in view of Pimenta et al. (Patent No. US 9,351,845 B1) as applied to claims 1, 3, and 7-17 above, and further in view of Jurbala (Patent No. US 8,608,765 B1).
With respect to claim 18, Liu and Pimenta et al. render all of the preceding claim limitations obvious, as shown above. However, Liu and Pimenta fail to disclose wherein the target site is fascia.
	Jurbala, in a similar field of endeavor of cutting instruments (abstract), teaches a device (10 in Fig. 1) comprising a blade (40 in Fig. 9) between an upper guide arm (35) and a lower guide arm (30). Jurbala also teaches wherein the device (10) can be used such that the target site is fascia (Column 7, lines 42-52: "In other embodiments, device 10 is used to release other tendon sheaths and slips of tissue in the body by providing safe subcutaneous guidance and subsequent effective cutting. Device 10 can… through a variation of guide probe 30 concept and device size, be used to perform … a plantar fascial release").
	It would have been obvious for one of ordinary skill in the art before the effective filing date to have further modified the Liu and Pimenta et al. combination to include the teachings of Jurbala and incorporate wherein the target site is fascia. One of ordinary skill in the art would have been motivated to perform this modification because the devices of Jurbala and Liu are substantially similar, such that changing the target site would have been a simple substitution that would yield predictable results.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (PGPub US 2014/0031621 A1) in view of Pimenta et al. (Patent No. US 9,351,845 B1) as applied to claims 1, 3, and 7-17 above, and further in view of Mirza et al. (PGPub US 2017/0143364 A1).
With respect to claim 19, Liu and Pimenta et al. render all of the preceding claim limitations obvious, as shown above. However, Liu and Pimenta fail to disclose wherein the target site is a blood vessel.
	In a similar field of endeavor, of endoscopic surgical blades (abstract), Mirza et al. teaches a tubular body (300 in Fig. 2B) with a blade (200) and an upper guide arm (100). Mirza et al. also teaches wherein the target site is a blood vessel (PP [0022]: “The cannula or device of the present application can be used for blood vessel, including vein or artery, harvesting throughout the body, for example to provide blood vessel graft material in conjunction with a coronary bypass procedure or for a reconstructive surgical procedure”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date to have further modified the Liu and Pimenta et al. combination to include the teachings of Mirza et al. and incorporate wherein the target site is fascia. One of ordinary skill in the art would have been motivated to perform this modification because the devices of Mirza et al. and Liu are substantially similar, such that changing the target site would have been a simple substitution that would yield predictable results.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (PGPub US 2014/0031621 A1) in view of Pimenta et al. (Patent No. US 9,351,845 B1) as applied to claims 1, 3, and 7-17 above, and further in view of Smith et al. (PGPub US 2015/0099928 A1).
With respect to claim 20, Liu and Pimenta et al. render all of the preceding claim limitations obvious, as shown above. However, Liu and Pimenta fail to disclose an instrument kit for implementing an endoscopic surgical procedure comprising the endoscopic sleeve blade of claim 1; and instructions for using the endoscopic sleeve blade. Although Liu and Pimenta et al. disclose the endoscopic sleeve blade of claim 1 (see above), both are silent on including instructions for using the endoscopic sleeve blade in an instrument kit.
	Smith et al. teaches a surgical instrument for performing medical procedures within the human body (abstract), and further teaches kits for performing a surgical procedure (PP [0055]). The kits of Smith et al. are contemplated to include tissue resection devices, similar to the present invention, as well as instructions on how to use the items provided within the kit (PP [0056]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date to have further modified the Liu and Pimenta et al. combination to include the teachings of Smith et al. and incorporate instructions for using the endoscopic sleeve blade as part of an instrument kit. One of ordinary skill in the art would have been motivated to perform this modification in order to provide guidance to the user on how to use the endoscopic sleeve blade (PP [0056]: “instructions regarding how to use the items provided”).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bridget E. Rabaglia whose telephone number is (571)272-2908. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIDGET E. RABAGLIA/Examiner, Art Unit 3771       

/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771